

Exhibit 10.02




nloklogoa0311.jpg [nloklogoa0311.jpg]




FY21 Executive Annual Incentive Plan




(excluding CEO)


























































This Executive Annual Incentive Plan (the “Plan”) of NortonLifeLock (the
“Company”) is effective as of April 4, 2020. The Board of Directors (the
“Board”) of the Company reserves the right to alter or cancel all or any portion
of the Plan for any reason at any time.



--------------------------------------------------------------------------------





FY21 Executive Annual Incentive Plan (FY21 EAIP)


Job Category:  Certain Company Vice Presidents and Above (excluding CEO)


Purpose: Provide critical focus on specific, measurable corporate and division
goals and provide performance-based compensation based upon the level of
attainment of such goals.


Bonus Target: The target incentive bonus, as expressed as a percentage of base
salary, is determined based on the executive’s position. Annual base salary has
been established at the beginning of the fiscal year. Bonuses will be calculated
based on actual base salary earnings from time of eligibility under the Plan
through April 2, 2021. (Base salary earnings for the purpose of this Plan do not
include any PTO accrual payments.) Payments will be subject to applicable
payroll taxes and withholdings.


Bonus Payments: The annual incentive bonus will be paid once annually. Payment
will be made no later than two and a half months after the end of the fiscal
year. Payments made pursuant to this Plan are at the sole discretion of the
Administrator of the Plan.


Bonus Pool Funding: One corporate performance metric, bookings, will be used to
calculate the annual incentive bonus pool funding as determined by the
Administrator and will be weighted at 100%, provided an initial operating gate,
measured at non-GAAP operating profit margin, is achieved (the “Operating
Gate”). If the Operating Gate is not achieved, no payment shall be made under
this FY21 EAIP.


Achievement Schedule: An established threshold must be exceeded for the
performance metric before the portion of the bonus applicable to the performance
metric will be paid. Payout levels will be determined in accordance with the
payout slopes established and approved by the Administrator. Payouts under the
performance metric is capped.


The individual payout amount will be determined based on the assessment of
individual performance against a set of financial, non-financial, individual,
and team-based goals and will be allocated from the bonus pool as a percent of
the individual’s bonus target.


The Administrator and the Chief Executive Officer reserve the right to determine
final payout level for the individual performance factor metric. However, only
the Administrator determines the final payout level for the individual
performance factor metric for the executive officers.


Pro-ration: The calculation of the annual incentive bonus will be determined, in
part, based on eligible base salary earnings for the fiscal year and, subject to
the eligibility requirements below, will be pro-rated based on the number of
days the participant is actively employed as a regular status employee of the
Company during the fiscal year. If a participant takes a leave of absence from
the Company during the fiscal year, any payments received by the participant as
an income protection benefit will not be counted toward base salary earnings for
the purpose of bonus calculations.


Eligibility: Participants must be regular status employees on the day bonuses
are distributed to earn the bonus. If the Company grants an interim payment for
any reason, the Participant must be a regular status employee at the end of the
fiscal year in order to receive such payment. Ongoing contributions toward the
Company’s overall success, particularly toward year end, is of particular
business importance. As such, a participant who leaves before the end of the
fiscal year will not be eligible to earn the annual incentive bonus or any
pro-rated portion thereof. The Plan participant must be a regular status
employee of the Company at the end of the fiscal year in order to be eligible to
receive the annual incentive bonus and at the time the bonuses are distributed,
unless otherwise determined by the Administrator.


To be eligible to participate in the Plan in the given fiscal year, participants
must be in an eligible position for at least 90 days before the end of the Plan
year. Employees hired into an eligible position with less
2



--------------------------------------------------------------------------------



than 90 days in the Plan year will not be eligible to participate in the annual
bonus plan until the next fiscal year.


Exchange Rates: The performance metric targets will not be adjusted for any
fluctuating currency exchange rates. However, when calculating achievement of
the performance metric, foreign exchange movements are held constant at plan
rates.


Target Changes: In the event of an accretive event, such as a stock buyback, or
other events that might have an effect on the plan metrics, such as acquisition,
divestiture or purchase of products or technology, the Administrator may at its
discretion adjust the performance metric to reflect the potential impact upon
the Company’s financial performance.


Exercise of Negative Discretion: Notwithstanding anything to the contrary
herein, the Board or Administrator may, without the consent of Participant,
exercise negative discretion so as to reduce, by up to twenty-five percent
(25%), the amount of the incentive bonus to the extent it determines to be
reasonable or appropriate; provided, however, that such determination is made as
soon as administratively practicable following the final calculation of the
performance metrics.


Forfeiture and Clawback Provisions: All benefits hereunder shall be subject to
the provisions of any recoupment or clawback policy adopted by the Board or
required by law, including but not limited to, any requirement to recoup or
require forfeiture of Covered Amounts in the event of a financial restatement by
the Company due to fraud or intentional misconduct to the extent the Covered
Amounts would not have been granted, vested or paid had the financial metrics
been calculated based on the Company’s financial statements as restated. The
Company will not be required to award any Participant an additional payment
should the restated financial statements result in a higher bonus calculation.


In addition, the Board or the Administrator shall, in such circumstances as it
deems appropriate, recoup or require forfeiture of any Covered Amounts in the
event of (i) the Participant’s act or omission resulting in a violation of the
Company’s Code of Conduct, Code of Ethics for Chief Executive Officer and Senior
Financial Officers or other Company policy, provided that such act or omission
occurs following the effective date of the applicable Code or policy, or any
amendment to such Code or policy; (ii) the adjustment of quarterly or annual
financial statements (whether audited or unaudited) with respect to the
Company’s prior and current fiscal years to correct one or more errors that have
a material impact on the Company’s non-GAAP Operating Income Margin or non-GAAP
Revenue; or (iii) a recommendation by the Board or Audit Committee as the result
of any ongoing internal investigation.


The Covered Amounts subject to recoupment or forfeiture pursuant to the
foregoing shall include the amounts received by the Participant pursuant to this
Plan, including (i) any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon the grant or payment of the
incentive bonus and (ii) any unvested or unpaid portion thereof (A) in the case
of any adjustment or restatement of the Company’s financial statements
(including the correction of non-GAAP Operating Income Margin or non-GAAP
Revenue metrics), during the three-year period preceding the date on which the
Company determined, or if later first disclosed, that it is or will be preparing
an adjustment or restatement; or (B) in the case of any fraud, misconduct, act
or omission by the Participant, during the three-year period preceding the date
of such fraud, misconduct, act or omission, as determined by the Board or a
committee thereof.


Plan Provisions: This Plan is adopted under the Symantec Senior Executive
Incentive Plan, as amended and restated on October 22, 2013 and approved by the
Company’s stockholders on October 22, 2013 (the “SEIP”). All capitalized terms
in this Plan shall have the meaning assigned to them in the SEIP.


This Plan supersedes the FY20 Executive Annual Incentive Plan, dated March 30,
2019, which is null and void as of the adoption of this Plan.


3



--------------------------------------------------------------------------------



Participation in the Plan does not guarantee participation in other or future
incentive plans, nor does it guarantee continued employment for a specified
term. Plan structures and participation will be determined on a year-to-year
basis.


The Board reserves the right to alter or cancel all or any portion of the Plan
for any reason at any time. The Plan shall be administered by the independent
members of the Board (the “Administrator”), and the Administrator shall have all
powers and discretion necessary or appropriate to administer and interpret the
Plan.


The Board reserves the right to exercise its own judgment with regard to company
performance in light of events outside the control of management and/or
participant.


4

